DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first write access timing" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  A “first write access timing” had not been previously recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira et al. (US# 7,318,134).

Regarding claim 1, Oliveira et al. teaches an information processing system comprising: a first storage system (104)for supplying a primary site (204); and a second storage system for supplying a secondary site (206), wherein the first storage system is allowed to execute replication by transferring a processing history [partial journals, col. 11 lines 45-56] of a data volume of the first storage system to the second storage system [col. 12, lines 27-29], allowed to transfer multiple processing histories collectively [as part of journal merging], and integrates histories of multiple write accesses included in the multiple processing histories to be collectively transferred, which are duplicatedly addressed on the data volume for transfer [multiple journals merged to reflect write changes relative to current point in time; col. 12, lines 46-52; col. 12, lien 59 – col. 13, line 4; col. 14, line 16-20].

Regarding claim 2, Oliveira et al. teaches wherein: the integration is executed by detecting the multiple duplicatedly addressed write accesses on the data volume, and deleting multiple duplicatedly addressed write contents through the multiple write accesses as invalid contents  except the content of the last write access; and contents of the last write access and the write access at a non-duplicated address are transferred to reduce data amount [col. 14, line 16-20; write operations to same address are merged to reflect last write access relative to particular point in time].

Regarding claim 3, Oliveira et al. teaches, wherein the first storage system reduces the data amount by managing the processing history with respect to journal metadata (e.g., timestamps) and a journal main body (data) separately [Fig. 7], applying the integration of the multiple write access histories to the journal metadata, and transferring the journal main body except a range which is not referred by the journal metadata upon transfer [col. 14, line 16-20; write operations to same address are merged to reflect last write access relative to particular point in time; partial journals are then transferred to 222, col. 11, lines 54-56].
Regarding claim 4, Oliveira et al. teaches wherein: the first storage system includes a first processing unit for executing a processing to the data volume, and a second processing unit for communication with the second storage system; and the second processing unit executes the integration of the write access histories [although not explicitly recited, the primary storage system (204) would inherently require processing hardware for not only maintaining the data devices within the primary storage but also for actively reading and writing the data to the primary storage (e.g., hard drives each contain multiple processing elements for performing operations relative to said hard drives), which is reflected in the partial journal entries, including writing the partial journals to the secondary system col. 11, lines 45-56;  as the claim does not clearly indicate that the first and second processing units are separate and unique, the Examiner has interpreted the two as the processing system of each storage device (drive)].

Regarding claim 5, Oliveira et al. teaches wherein: the first storage system includes a first processing unit for executing a processing to the data volume and communication with the second storage system, and a second processing unit for executing the integration of the write access histories [although not explicitly recited, the primary storage system (204) would inherently require processing hardware for not only maintaining the data devices within the primary storage but also for actively reading and writing the data to the primary storage (e.g., hard drives each contain multiple processing elements for performing operations relative to said hard drives), which is reflected in the partial journal entries, including writing the partial journals to the secondary system col. 11, lines 54-56;  as the claim does not clearly indicate that the first and second processing units are separate and unique, the Examiner has interpreted the two as the processing system of each storage device (drive)].

Regarding claim 6, Oliveira et al. teaches wherein the first storage system executes the integration of the write access histories [col. 11, lines 45-53], and transfer of the processing history in response to a request from the second storage system [col. 12, lines 19-26].

Regarding claim 7, Oliveira et al. teaches wherein the first storage system handles all the duplicatedly addressed write accesses on the data volume regarded as those coincidently occurred at the first write access timing [(104) handles the partial journals that reflect all accesses relative to each location including those that are duplicative; col. 11, lines 45-53].

Regarding claim 8, Oliveira et al. teaches a data transfer method for a first storage system that supplies a primary site, the first storage system being connected to a second storage system that supplies a secondary site, the method comprising: a step for executing replication by transferring a processing history of a data volume of the first storage system to the second storage system, allowing collective transfer of multiple processing histories [col. 11, lines 54-56]; and a step for integrating histories of multiple write accesses included in the multiple processing histories to be collectively transferred, which are duplicatedly addressed (multiple write to same data location at different times) on the data volume prior to transfer of the processing history col. 12, lines 46-52; col. 12, line 59 – col. 13, line 4; col. 14, line 16-20].

Regarding claim 9, Oliveira et al. teaches a data transfer program executed by a processor provided in a first storage system for supplying a primary site, the first storage system being connected to a second storage system for supplying a secondary site, wherein the program allows the processor to execute: a step for executing replication by transferring a processing history of a data volume of the first storage system to the second storage system, allowing collective transfer of multiple processing histories [col. 11, lines 54-56]; and a step for integrating histories of multiple write accesses included in the multiple processing histories to be collectively transferred, which are duplicatedly addressed (multiple write to same data location at different times)  on the data volume prior to transfer of the processing history (multiple write to same data location at different times) on the data volume prior to transfer of the processing history col. 12, lines 46-52; col. 12, lien 59 – col. 13, line 4; col. 14, line 16-20].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133